UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q S Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2009 £ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-7615 KIRBY CORPORATION (Exact name of registrant as specified in its charter) Nevada 74-1884980 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 55 Waugh Drive, Suite 1000, Houston, TX 77007 (Address of principal executive offices) (Zip Code) (713) 435-1000 (Registrant’s telephone number, including area code) No Change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer RAccelerated filer £Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoR The number of shares outstanding of the registrant’s Common Stock, $.10 par value per share, on May 7, 2009 was 53,780,000. 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED BALANCE SHEETS (Unaudited) ASSETS March 31, December31, 2009 2008 ($ in thousands) Current assets: Cash and cash equivalents $ 6,040 $ 8,647 Accounts receivable: Trade – less allowance for doubtful accounts 151,728 187,210 Other 9,686 12,976 Inventory – finished goods 48,313 48,518 Prepaid expenses and other current assets 11,729 12,163 Deferred income taxes 10,233 9,997 Total current assets 237,729 279,511 Property and equipment 1,711,778 1,655,575 Less accumulated depreciation (678,018 ) (664,643 ) Property and equipment, net 1,033,760 990,932 Goodwill – net 230,774 230,774 Other assets 23,774 24,881 Total assets $ 1,526,037 $ 1,526,098 See accompanying notes to condensed financial statements. 2 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED BALANCE SHEETS (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY March 31, December31, 2009 2008 ($ in thousands) Current liabilities: Current portion of long-term debt $ 1,243 $ 1,243 Income taxes payable 8,638 4,755 Accounts payable 68,880 78,020 Accrued liabilities 67,364 82,042 Deferred revenues 4,475 7,006 Total current liabilities 150,600 173,066 Long-term debt – less current portion 225,049 246,064 Deferred income taxes 156,706 145,568 Other long-term liabilities 68,688 67,845 Total long-term liabilities 450,443 459,477 Contingencies and commitments — — Equity: Kirby stockholders’ equity: Preferred stock, $1.00 par value per share.Authorized 20,000,000 shares — — Common stock, $.10 par value per share.Authorized 120,000,000 shares, issued 57,337,000 shares 5,734 5,734 Additional paid-in capital 221,336 225,718 Accumulated other comprehensive income – net (53,782 ) (55,047 ) Retained earnings 832,431 804,425 Treasury stock – at cost, 3,569,000 at March 31, 2009 and 3,848,000 at December 31, 2008 (84,196 ) (90,777 ) Total Kirby stockholders’ equity 921,523 890,053 Noncontrolling interests 3,471 3,502 Total equity 924,994 893,555 Total liabilities and equity $ 1,526,037 $ 1,526,098 See accompanying notes to condensed financial statements. 3 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENTS OF EARNINGS (Unaudited) Three months ended March 31, 2009 2008 ($ in thousands, except per share amounts) Revenues: Marine transportation $ 219,021 $ 261,228 Diesel engine services 58,640 69,342 Total revenues 277,661 330,570 Costs and expenses: Costs of sales and operating expenses 169,094 208,346 Selling, general and administrative 34,810 32,872 Taxes, other than on income 3,085 3,533 Depreciation and amortization 22,276 22,327 Loss (gain) on disposition of assets (244 ) 58 Total costs and expenses 229,021 267,136 Operating income 48,640 63,434 Other income (expense) 95 (96 ) Interest expense (2,813 ) (3,782 ) Earnings before taxes on income 45,922 59,556 Provision for taxes on income (17,458 ) (22,748 ) Net earnings 28,464 36,808 Less:Net earnings attributable to noncontrolling interests (458 ) (161 ) Net earnings attributable to Kirby $ 28,006 $ 36,647 Net earnings per share attributable to Kirby common stockholders: Basic $ .53 $ .69 Diluted $ .52 $ .68 See accompanying notes to condensed financial statements. 4 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, 2009 2008 ($ in thousands) Cash flows from operating activities: Net earnings attributable to Kirby $ 28,006 $ 36,647 Adjustments to reconcile net earnings attributable to Kirby to net cash provided by operations: Depreciation and amortization 22,276 22,327 Provision for deferred income taxes 9,520 5,762 Amortization of unearned compensation 1,840 2,158 Other 633 188 Increase (decrease) in cash flows resulting from changes in operating assets and liabilities: Accounts receivable 35,069 (9,785 ) Other, net (15,899 ) 4,012 Net cash provided by operating activities 81,445 61,309 Cash flows from investing activities: Capital expenditures (64,845 ) (48,753 ) Acquisition of marine equipment — (1,800 ) Proceeds from disposition of assets 672 42 Net cash used in investing activities (64,173 ) (50,511 ) Cash flows from financing activities: Payments on bank credit facilities, net (21,000 ) (14,150 ) Payments on long-term debt, net (27 ) (26 ) Proceeds from exercise of stock options 753 2,145 Purchase of treasury stock — (3,175 ) Excess tax benefit from equity compensation plans 883 3,260 Other (488 ) (280 ) Net cash used in financing activities (19,879 ) (12,226 ) Decrease in cash and cash equivalents (2,607 ) (1,428 ) Cash and cash equivalents, beginning of year 8,647 5,117 Cash and cash equivalents, end of period $ 6,040 $ 3,689 Supplemental disclosures of cash flow information: Cash paid during the period: Interest $ 2,814 $ 3,933 Income taxes $ 118 $ 2,046 See accompanying notes to condensed financial statements. 5 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) In the opinion of management, the accompanying unaudited condensed financial statements of Kirby Corporation and consolidated subsidiaries (the “Company”) contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial position as of March 31, 2009 and December 31, 2008, and the results of operations for the three months ended March 31, 2009 and (1) BASIS FOR PREPARATION OF THE CONDENSED FINANCIAL STATEMENTS The condensed financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Although the Company believes that the disclosures are adequate to make the information presented not misleading, certain information and footnote disclosures, including significant accounting policies normally included in annual financial statements, have been condensed or omitted pursuant to such rules and regulations. It is suggested that these condensed financial statements be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. (2) ACCOUNTING ADOPTIONS In December 2007, the Financial Accounting Standards Board (“FASB”) issued FASB
